--------------------------------------------------------------------------------

Exhibit 10.1
 
INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of the 3rd day of
November , 2008, between, Southwall Technologies Inc., a Delaware corporation
(the “Company”), and ______________ (“Indemnitee”).
 
WHEREAS, Indemnitee is a member of the Board of Directors of the Company (the
“Board of Directors”) and/or an officer or certain agents of the Company and in
such capacity, or capacities, is performing valuable services for the Company;
and
 
WHEREAS, the Company’s By-laws, as amended (the “Company By-Laws” and, together
with the Company’s Certificate of Incorporation, as amended, the “Governing
Instruments”) provides for the indemnification of the Company’s directors,
officers, and certain agents to the fullest extent authorized by the Delaware
General Corporation Law (the “DGCL”); and  WHEREAS, Section 145 of the DGCL
specifically provides that it shall not be deemed exclusive of any other rights
to indemnification or advancement of expenses to which directors or officers may
be entitled under any by-law, agreement, vote of stockholders or disinterested
directors or otherwise; and
 
WHEREAS, the number of lawsuits and shareholders’ derivative lawsuits against
corporations, their directors and officers has increased in recent years, such
lawsuits frequently are without merit and seek damages in amounts having no
reasonable relationship to the amount of compensation received by the directors
and officers from the corporation, and such lawsuits whether or not meritorious
are expensive and time-consuming to defend; and
 
WHEREAS, adequate directors and officers liability insurance may not be
available at a reasonable cost; and
 
WHEREAS, the Company desires that Indemnitee continue to serve as a director
and/or an officer and or agent of the Company free from undue concern for
unpredictable or unreasonable claims for damages by reason of Indemnitee’s
status as a director and/or an officer of the Company, by reason of Indemnitee’s
decisions or actions on the Company’ behalf or by reason of Indemnitee’s
decisions or actions in another capacity for the Company while serving as a
director and/or an officer of the Company; acting in the Indemnitee’s capacity
as a director, officer, or agent and
 
WHEREAS, the Board of Directors has determined that the Company’s entry into
this Agreement is not only reasonable and prudent but also promotes the best
interests of the Company and its stockholders;  and
 
 
 

--------------------------------------------------------------------------------

 

WHEREAS, Indemnitee has agreed to continue to serve as a director and/or an
officer or certain agents of the Company in reliance on the protections afforded
to him under this Agreement;
 
NOW, THEREFORE, in consideration of Indemnitee’s continued service as a director
and/or an officer of the Company and of other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
1.             Indemnification. Subject only to the exclusions set forth in this
Agreement, the Company hereby agrees (i) to hold harmless and indemnify
Indemnitee, from time to time, against any and all Expenses and Liabilities (as
such terms are defined in Section 1(h) below) to the fullest extent authorized
or permitted by the DGCL (or any other applicable law), the Governing
Instruments in effect on the date hereof or as such law or the Governing
Instruments may from time to time be amended (but in the case of any such
amendment, only to the extent such amendment permits the Company to provide
broader indemnification rights than such law or Governing Instruments permitted
the Company to provide prior to such amendment) and (ii) to take all such action
as may reasonably be required or requested to carry out such indemnification.
Notwithstanding the foregoing, the Company shall not be required to indemnify
Indemnitee for any Expenses and Liabilities to the extent that such amounts have
been paid directly to Indemnitee pursuant to any directors and officers
liability insurance policy maintained by the Company.  Without limiting the
generality of the foregoing:
 
(a)           Third Party Proceedings. The Company shall indemnify Indemnitee if
Indemnitee was or is a party or is threatened to be made a party to any
Proceeding (as defined in Section 1(h) below), other than a Proceeding by or in
the right of the Company, by reason of the fact that Indemnitee is or was a
director and/or an officer of the Company, or is or was serving at the request
of the Company as a director, officer, employee or agent of another corporation,
limited liability company, partnership, joint venture, trust or other enterprise
(including, without limitation, service with respect to employee benefit plans),
against any and all Expenses and Liabilities actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with such Proceeding, and any
appeal therefrom, provided that Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company and, with respect to any criminal action or proceeding, had no
reasonable cause to believe Indemnitee’s conduct was unlawful. The termination
of any action, suit or proceeding by judgment, order, settlement, conviction or
upon a plea of nolo contendere or its equivalent shall not, of itself, create a
presumption that Indemnitee did not satisfy the foregoing standard of conduct to
the extent applicable thereto.
 
(b)           Proceedings By or in the Right of the Company. The Company shall
indemnify Indemnitee if Indemnitee is or was a party or is threatened to be made
a party to any Proceeding by or in the right of the Company by reason of the
fact that Indemnitee is or was a director and/or an officer of the Company, or
is or was serving at the request of the Company as a director, officer, employee
or agent of another corporation, limited liability company, partnership, joint
venture, trust or other enterprise (including, without limitation, service with
respect to employee benefit plans), against any and all Expenses and, to the
extent permitted by law, amounts paid in settlement actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with the defense
or settlement of such Proceeding, and any appeal therefrom, if Indemnitee acted
in good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company in the Indemnitee’s capacity as a
director, officer, or agent and except that no indemnification shall be made in
respect of any claim, issue or matter as to which Indemnitee shall have been
adjudged to be liable to the Company unless and only to the extent that the
Delaware Court of Chancery or the court in which such Proceeding was brought
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnity for such Expenses which the Delaware Court of
Chancery or such other court shall deem proper.
 
 
 

--------------------------------------------------------------------------------

 

(c)           Successful Defense. To the extent that Indemnitee has been
successful on the merits or otherwise in the defense of any Proceeding referred
to in Section 1(a) or 1(b) above, or in the defense of any claim, issue or
matter therein, the Company shall indemnify Indemnitee against any and all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith. Dismissal of any Proceeding with prejudice, or a
settlement not involving any payment or assumption of liability, shall be deemed
a successful defense.
 
(d)           Partial Indemnification. If Indemnitee is entitled to
indemnification under any provision of this Agreement for a portion of the
Expenses and Liabilities actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in the investigation, defense, appeal or settlement of any
Proceeding, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.
 
(e)           Advancement of Expenses. All Expenses incurred by Indemnitee or on
Indemnitee’s behalf in defending a Proceeding, or in enforcing Indemnitee’s
rights under any provisions of this Agreement, shall be paid by the Company in
advance of the final disposition of such Proceeding in the manner prescribed by
Section 3 below.
 
(f)           Amendments to Indemnification Rights. The Company shall not adopt
any amendment to its Governing Instruments, the effect of which would be to
deny, diminish or encumber Indemnitee’s rights to indemnity pursuant to the
Governing Instruments, the DGCL or any other applicable law as applied to any
act or failure to act occurring in whole or in part prior to the date (the
“Effective Date”) upon which the amendment was approved by the Board of
Directors. In the event that the Company shall adopt any amendment to its
Governing Instruments the effect of which is to change Indemnitee’s rights to
indemnity under such instruments, such amendment shall apply only to acts or
failures to act occurring entirely after the Effective Date thereof. The Company
shall give written notice to Indemnitee of any proposal with respect to any such
amendment no later than the date such amendment is first presented to the Board
of Directors (or any committee thereof) for consideration, and shall provide a
copy of any such amendment to Indemnitee promptly after its adoption.
 
 
 

--------------------------------------------------------------------------------

 

(g)           Indemnification for Expenses as a Witness. To the extent
Indemnitee is, by reason of Indemnitee’s status as a director and/or an officer
of the Company, a witness in any Proceeding, the Company shall indemnify
Indemnitee against all Expenses in connection therewith.
 
(h)           Certain Definitions.  As used in this Agreement:
 
(i)           “Expenses” shall mean means any and all expenses to the fullest
extent permitted by the DGCL (or any other applicable law), the Governing
Instruments in effect on the date hereof or as such law or Governing Instruments
may from time to time be amended (but, in the case of any such amendment, only
to the extent such amendment broadens the range or amount of expenses that may
be paid or reimbursed relative to the range or amounts permitted before such
amendment), including, without limitation, any and all retainers, court costs,
transcript costs, fees of experts, witness fees, private investigators, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, fax transmission charges, secretarial services, delivery service fees,
attorneys’ fees, and all other costs, disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding or in connection with seeking
indemnification under this Agreement or enforcing this Agreement in accordance
with Section 3(g) below.  Expenses also shall include the foregoing expenses
incurred in connection with any appeal resulting from any action, suit or
proceeding, including, without limitation, the premium, security for, and other
costs relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent.
 
(ii)           “Liabilities” shall mean any and all obligations, indebtedness
and liabilities of any kind (including, without limitation, any and all claims,
judgments, settlements, fines, ERISA excise taxes, damages, losses,
deficiencies, costs, penalties, interest, expenses, charges, and fees), to the
fullest extent permitted by the DGCL (or any other applicable law), the
Governing Instruments in effect on the date hereof or as such law or Governing
Instruments may from time to time be amended (but, in the case of any such
amendment, only to the extent such amendment broadens the range or amount of
liabilities that may be paid, reimbursed or indemnified to an Indemnitee
relative to the range or amounts permitted before such amendment).
 
(iii)          “Proceeding” shall mean any and all threatened, pending or
completed actions, suits or proceedings, whether civil, criminal, administrative
or investigative and whether formal or informal.
 
2.             Limitations on Indemnification. No indemnity pursuant to Section
1 above shall be paid by the Company:
 
 
 

--------------------------------------------------------------------------------

 

(a)           on account of any suit in which judgment in a final,
non-appealable decision is rendered against Indemnitee for an accounting of
profits made from the purchase or sale by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or similar provisions of federal or state
law;
 
(b)           for Expenses incurred by or on behalf of Indemnitee, as a
plaintiff, in a suit against the Company or against other directors and/or
officers of the Company (other than a suit brought by Indemnitee to enforce
Indemnitee’s rights to indemnification pursuant to this Agreement or as
otherwise provided in Section 6 below), unless such suit is authorized by the
Board of Directors or such indemnification is required by law;
 
(c)           if a final, non-appealable decision by a court having jurisdiction
in the matter shall determine that such indemnification is not lawful; or
 
(d)           for amounts paid by Indemnitee in settlement of any Proceeding
without the Company’s written consent, which consent shall not be unreasonably
withheld or delayed.
 
3.             Indemnification Procedures.
 
(a)           Notice to the Company. Promptly after receipt by Indemnitee of
notice of the commencement of any Proceeding, Indemnitee shall, if a claim in
respect thereof is to be made against the Company under this Agreement, notify
the Company of the commencement thereof. Such notice shall set forth in
reasonable detail the events giving rise to such claim and the amount requested,
if known. Failure of Indemnitee to provide such notice shall not relieve the
Company of its obligations under this Agreement except to the extent such
failure has a material and adverse effect on the ability of the Company to meet
such obligations.
 
(b)           Notice to Insurers. If, at the time of receipt of such notice, the
Company has directors and officers liability insurance in effect, the Company
shall give prompt notice of the commencement of such Proceeding to the insurer
or insurers in accordance with the procedures set forth in the respective policy
or policies in favor of Indemnitee. The Company shall thereafter take all
necessary or desirable action to cause such insurer or insurers to pay, on
behalf of Indemnitee, all Expenses and Liabilities payable as a result of such
Proceeding in accordance with the terms of such policy or policies.
 
(c)           Advancement of Expenses. Subject to Sections 3(d) and 3(e) below,
the Expenses reasonably incurred by Indemnitee or on Indemnitee’s behalf in
investigating, defending or appealing any Proceeding covered by Section 1 above,
or in enforcing Indemnitee’s rights under any provisions of this Agreement,
shall be paid by the Company within 20 days of Indemnitee’s written request
therefor even if there has been no final disposition of such Proceeding.
Indemnitee’s written request shall state the amount requested and shall be
accompanied by copies of the invoices or other relevant documentation.
 
 
 

--------------------------------------------------------------------------------

 

(d)           Undertaking to Repay Advances. Indemnitee undertakes and agrees,
if and to the extent required by applicable law, that Indemnitee shall reimburse
the Company for all advances of Expenses paid by the Company to Indemnitee under
this Agreement with respect to any Proceeding in the event and only to the
extent that it shall ultimately be determined that Indemnitee was not entitled
to be indemnified under this Agreement with respect to such Proceeding.
 
(e)           Assumption of Defense by the Company. Except as otherwise provided
below, the Company, jointly with any other indemnifying party similarly
notified, will be entitled to assume the defense of any Proceeding of which it
has been notified by Indemnitee pursuant to Section 3(a) above, with counsel
reasonably satisfactory to Indemnitee; provided, however that, without the prior
written consent of Indemnitee, the Company shall not settle, compromise or
consent to the entry of any judgment in any such Proceeding if and to the extent
the claimant seeks any non-monetary relief from Indemnitee. After notice from
the Company to Indemnitee of its election to assume the defense thereof, the
Company will not be liable to Indemnitee under this Agreement for any legal or
other Expenses subsequently incurred by Indemnitee; provided, however, that
Indemnitee shall have the right to employ Indemnitee’s own counsel in such
Proceeding at the expense of the Company if, at any time after such notice from
the Company, (i) the employment of counsel by Indemnitee has been authorized by
the Company, (ii) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of such
defense, or (iii) the Company shall not in fact have employed counsel to assume
the defense of such Proceeding, in each of which cases the Expenses of
Indemnitee’s counsel shall be subject to reimbursement in accordance with the
terms of this Agreement.  The Company shall not be entitled to assume
Indemnitee’s defense of any Proceeding brought by the Company or as to which
Indemnitee shall have made the conclusion provided for in clause (ii) of the
preceding sentence.
 
(f)            Determination of Right to Entitlement.
 
(i)           In the event that Indemnitee incurs liability for any Liabilities
(or, to the extent not previously advanced pursuant to Section 3(c) above,
Expenses), and indemnification is sought under this Agreement, the Company shall
pay (or provide for payment if so required by the terms of any judgment or
settlement) such amounts within 20 days of Indemnitee’s written request therefor
unless a determination is made within such 20 day period that the claims giving
rise to such request are excluded or indemnification is otherwise not due under
this Agreement. Such determination, and any determination required by applicable
law as to whether Indemnitee has met the standard of conduct required to qualify
and entitle Indemnitee, partially or fully, to indemnification under Section 1
of this Agreement, shall be made, at the Company’s discretion, (x) by the Board
of Directors by a majority vote of the directors who were not parties to such
Proceeding even though less than a quorum, or (y) if such a majority is not
obtainable, or even if obtainable a majority of the disinterested directors so
directs, by written opinion of “independent legal counsel” (as defined below)
selected by the Company and reasonably satisfactory to Indemnitee, or (z) by the
Company’s stockholders; provided, however, that if a “change of control” (as
defined below) has occurred such determination shall be made by written opinion
of independent legal counsel selected by Indemnitee or, if requested by
Indemnitee, by the Company.
 
 
 

--------------------------------------------------------------------------------

 

(A)           The term “change of control” shall mean: (x) the consummation of
any transaction after which any “person” or “group” (as such terms are used in
Sections 3(a)(9), 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934
(the “Exchange Act”)) is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities, or
possesses the power to vote or control the vote of securities, of the Company
representing 70% or more of the combined voting power of either the Common Stock
or all outstanding securities of the Company; or (y) the stockholders of the
Company approve a merger or consolidation of the Company with any other
corporation or entity, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least a majority of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.
 
(B)           The term “independent legal counsel” shall mean for this purpose
an attorney or firm of attorneys experienced in matters of corporation law that
is not now nor has within the previous three years been retained to represent
Indemnitee, the Company or any other party to the Proceeding giving rise to the
claim for indemnification hereunder; provided that “independent legal counsel”
shall not include any person who under applicable standards of professional
conduct would have a conflict of interest in representing Indemnitee or the
Company in an action to determine Indemnitee’s rights under this Agreement.
 
(ii)           Notwithstanding the foregoing, Indemnitee may within 60 days
after a determination adverse to Indemnitee has been made as provided above, or
if no determination has been made within 20 days of Indemnitee’s written request
for payment, petition the Court of Chancery of the State of Delaware or any
other court of competent jurisdiction, or may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the rules of the American
Arbitration Association, which award shall be deemed final, unappealable and
binding, to determine whether Indemnitee is entitled to indemnification under
this Agreement, and such court or arbitrator, as the case may be, shall
thereupon have the exclusive authority to make such determination unless and
until such court or arbitrator dismisses or otherwise terminates such action
without having made a determination. The court or arbitrator, as the case may
be, shall make an independent determination of entitlement irrespective of any
prior determination made by the Board of Directors, independent legal counsel or
stockholders. In any such action before the court or arbitrator, Indemnitee
shall be presumed to be entitled to indemnification and the Company shall have
the burden of proving that indemnification is not required under this Agreement.
All fees and expenses of any arbitrator pursuant to this provision shall be paid
by the Company.
 
 
 

--------------------------------------------------------------------------------

 

(g)           Enforcement Expenses. In the event that Indemnitee brings suit or
takes any other action to enforce Indemnitee’s rights or to collect monies due
under this Agreement, and if Indemnitee is successful therein (or if not
successful, Indemnitee nevertheless acted in good faith in bringing such suit or
taking such other actions), the Company shall reimburse (to the extent not
previously advanced) Indemnitee for all of Indemnitee’s reasonable Expenses in
any such suit or action.
 
4.             Continuation of Indemnification. The Company’s obligations to
indemnify Indemnitee hereunder shall continue throughout the period Indemnitee
is a director and/or an officer of the Company (or is serving at the Company’s
request in any one or more of the capacities described in Sections 1(a) and 1(b)
above) and thereafter so long as Indemnitee shall be subject to any possible
claim or Proceeding by reason of the fact that Indemnitee was a director and/or
an officer of the Company (or was serving in such other capacities).
 
5.             Successors and Assigns. This Agreement shall be binding upon the
Company, its successors and assigns (including, without limitation, any
transferee of all or substantially all of its assets and any successor by merger
or otherwise by operation of law), and shall inure to the benefit of Indemnitee
and Indemnitee’s heirs, personal representatives, executors and administrators
and shall be binding upon Indemnitee and Indemnitee’s successors in interest
under this Agreement.
 
6.             Rights Not Exclusive. The rights provided hereunder shall not be
deemed exclusive of any other rights to which Indemnitee may be entitled under
any provision of law, the Governing Instruments, other agreement, vote of
stockholders or of disinterested directors or otherwise.
 
7.             Subrogation. Upon payment of any amount under this Agreement, the
Company shall be subrogated to the extent of such payment to all of Indemnitee’s
rights of recovery therefor and Indemnitee shall take all reasonable actions
requested by the Company to secure such rights, including, without limitation,
execution of all documents necessary to enable the Company to enforce such
rights.
 
8.             Severability. In the event that any provision of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason, such
provision shall be limited or modified in its application to the minimum extent
necessary to avoid a violation of law, and, as so limited or modified, such
provision and the balance of this Agreement shall be enforceable in accordance
with their terms.
 
 
 

--------------------------------------------------------------------------------

 

9.             Integration. This Agreement embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings relating to the
subject matter hereof.
 
10.           Modification. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.
 
11.           Notices. All notices given under this Agreement shall be in
writing and delivered either (i) personally, (ii) by registered or certified
mail (postage prepaid, return receipt requested), (iii) by recognized overnight
courier service or (iv) by telecopy (if promptly followed by a copy delivered as
provided in clauses (i), (ii) or (iii) above), as follows:
 
If to Indemnitee:  
[NAME]

[ADDRESS]


If to the Company:
[ADDRESS]



 
Notices hereunder given as provided above shall be deemed to be duly given upon
delivery if delivered personally, three business days after mailing if by
registered or certified mail, one business day after mailing if by overnight
courier service and upon confirmation of transmission if by telecopy.
 
12.           Interpretation.  Section references are to this Agreement, unless
otherwise specified.  The captions in this Agreement are for convenience only
and shall not in any way affect the meaning or construction of any provisions of
this Agreement.
 
13.           Counterparts.  This Agreement may be executed in counterparts, all
of which, taken together, shall be considered one and the same agreement, it
being understood that counterparts may be delivered by facsimile.
 
14.           Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of laws.
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
 

 
SOUTHWALL TECHNOLOGIES INC.
         
By:
     
Name:
Dennis F. Capovilla
   
Title:
Chief Executive Officer
                         
[NAME OF DIRECTOR/OFFICER]

 
 

--------------------------------------------------------------------------------